DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .           

 Status of Claims 
Claims 1-17 are pending in this instant application per original claims filed on 02/14/2020, wherein Claims 1, 2 and 13 are three independent claims reciting method, method and arrangement claims with Claims 4-10/12, 3/11 and 14-17 dependent on said three independent claims respectively.           
One/1 IDS has been filed by the Applicant so far on 02-14-2020 that has been considered and entered.                
This Office Action is a non-final rejection on merits in response to the original claims filed by the Applicant on 14 FEBRUARY 2020 for its original application of the same date (02/14/2020) that is titled:           “Method and Apparatus for Transmitting Transaction Data Using a Public Data Network”.             
Accordingly, pending Claims 1-17 are now being rejected herein.       

 Claim Objections 
Claims 1, 2, 5, 8 & 12 are objected to because of the following informalities:       
Claim 1, lines 3 & 6 use an acronym “WLAN” and line 10 uses an acronym “PIN” without describing what these stand for in claims, and need to be described in 

Claim 2, lines 3 & 5 use an acronym “WLAN” without describing what is stands for in claims, and needs to be described in full-form when it is first recited in an independent claim at least.        
Claim 5, lines 4-5 recite limitations of “said data network” that is unclear to 
Examiner, if it is the same as ‘mobile network’ recited in Claim 1 or is it meant to recite a different network?          
Claim 8, line 2 recites a limitation “an NFC card” without describing what NFC stands for, and needs to be described in full-form when it is first recited in the claims at least.         
Claim 12, line 3 recites a limitation ‘the EMV standard’, without describing what “EMV” stands for in claims when it is first recited in claims at least, and said EMV standard is unclear to Examiner, and where is it getting its antecedent basis from, e.g., is it from smart card?                       
Appropriate correction is required.  

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 

Analysis 
Claim 1: Ineligible.
The claim recites a series of steps.  The claim is directed to a method, which is a statutory category of invention (Step 1: YES).     

The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites the limitations of a method for authorizing online payments that includes transmitting transaction data using a mobile network or wide local area network, comprised of:    providing a transaction file on a user terminal in a network, establishing a bidirectional data transfer, requesting an authorization data set from an online banking server, transmitting the authorization data set to the user terminal, establish a data transmission network, checking the authorization data set by means of a processor and outputting a correctness confirmation message, generating a digital signature, generating a final transaction file which includes the transaction signature, transmitting the final transaction file, and receiving a transaction confirmation message.  These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations via a method of organizing human activity such as fundamental economic principles or practices, and/or commercial interactions, but for the recitation of generic computer/s and/or computer component/s such as the terminals/servers/smart cards.   These limitations fall under the “certain methods of organizing human activity” group (Step 2A1--YES).              

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of transmitting the authorization data set to the smart card or internally transferring the authorization data set to the smart card, and transmitting the transaction file to the smart card or internally transferring the transaction file to the smart card.  These additional elements are considered extra-solution activities.  The terminal/s, server/s and smart card/s in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer/s functions of processing data (including requesting authorization, transmitting and receiving information over a network).  These generic processors are no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2--NO).              

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer components over a network cannot integrate a judicial exception into a practical Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of transmitting the authorization data set to the smart card or internally transferring the authorization data set to the smart card, and transmitting the transaction file to the smart card or internally transferring the transaction file to the smart card, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that the devices (terminals/servers/smart cards) communicating over a network are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Also, as noted in the Applicant’s Specification, this application relies on smartcard and smartphone technologies, which are not invented by this application, to conduct an online transaction securely (see pages 2-3 of said Applicant’s Specification); and for these reasons, there is no inventive concept and the claim is not patent eligible.  Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.                
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount (Step 2B--NO), and the claim is not patent eligible.             

The analysis above applies to all statutory categories of the invention including method Claim 2 and arrangement Claim 13.  Furthermore, the method Claims 4-10/12 do not resolve the issues raised in the independent Claim 1.  Accordingly, dependent method Claims 3/11 and dependent arrangement Claims 14-17 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.        
Therefore, said Claims 1-17 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.                

Separate 101 Rejection for Claims 13-17 only
Claims 13-17 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because independent Claim 13 recites “arrangement”, as recited in “An arrangement for implementing the method according to claim 1,”. For purposes of applying prior art the claims is interpreted as claiming a system.  
Appropriate correction is required.   

 Claim Interpretations 
The following is a quotation of 35 U.S.C. 112(f):           
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:    
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.           


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.          
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;        
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”;   and       


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.            
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.        
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office Action (OA).            
	Examiner notes that at least Claims 1-7, 10-11 & 13-15 recite “step/s” and/or “means” in their recitation, and are being interpreted under 35 USC 112(f).        

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                 

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-17 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.                   

Exemplary Analysis for Rejection of Claims 1, 4-10 & 12 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2016/ 0125417 filed by Huang et al. (hereinafter “Huang”) in view of Pub. No. US 2009/ 0210347 filed by Sarcanin, Branko (hereinafter “Sarcanin”), and further in view of Pub. No. US 2015/ 0339667 filed by Dua, Robin (hereinafter “Dua”), and as described below for each claim/ limitation.                   

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.                
Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.           

With respect to Claim 1, Huang teaches ---            
1.    A method for authorizing online payments, the method including:       
transmitting transaction data using a mobile network or WLAN comprising the steps:        
(see at least:   Huang Abstract and Summary in paras [0008]-[0013];  and paras [0067]-[0068] to include the wallet server may also send some additional information to the MST, via the mobile communication device, along with K.sub.dCVV; for example, the wallet server may also send TRACK, R.sub.MST, R.sub.S, B*, where B* is some auxiliary information from the card issuer ...& once the card(s) or TRACK(s) are loaded into the MST, the MST may be used to transmit the card data at a POS to effect a transaction; & in one aspect, the data may be dynamically generated to provide security to the data being transmitted; and mobile communication device 104 that implies a mobile network; & para [0079] about {“In another aspect, the user may utilize the dCVV and/or modified EXP date in a CNP transaction, for example, when filling out an online payment form.  In this aspect, the wallet application on the mobile communication device, may calculate or cause the MST to calculate the dCVV and/or modified EXP and display one or more of these to the user.  The user may then input the dCVV &/or modified EXP into an online transaction form and send the modified track data, including the dCVV and/or modified EXP, to an ecommerce server (924), the ecommerce server may then forward the modified track data to the acquirer server (926).  The authorization may then proceed as described above with reference to steps 906-920.”}; & para [0082] about {“This is important because it can help card issuers/card issuer servers provide a more secure transaction method for their card holders not only for physical card payments using existing POS infrastructure, but also for online or CNP card payments also using the existing CNP payment infrastructure without changing the merchants' online checkout systems.  It is a fast solution to improve online payment security without waiting for massive merchant change.”};  which together are the same as claimed limitations above)      


Huang teaches ---           
a)    providing (a transaction file on a user terminal) in the mobile network or WLAN,
(see at least:   Huang ibidem;  and mobile communication device 104 that implies a mobile network; & para [0010] for user device and point of sale terminals; & para [0033] for performing card present and card not present transactions that are stored in a 

Huang teaches as disclosed above, but it may be argued that it may not explicitly 
disclose about ‘a transaction file on a user terminal’.  However, Sarcanin teaches it explicitly.            
(see at least:   Sarcanin Abstract and Summary in paras [0006]-[0009];   and paras [0111]-[0112] to include the VirtualSAFE server 108 communicates with the client terminal through a "user verification module" and with the payment server over a link ... & an address verification system may compare billing information from an authorization to that on file to assure that the real cardholder is making the transaction;  which together are the same as claimed limitations above including about ‘a transaction file on a user terminal’)      

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Huang with teachings of Sarcanin.  The motivation to combine these references would be to provide mobile wallet applications on smart-phones and tablets an easier way to interact with existing point of sale devices or other devices with magnetic stripe readers (see para [0003] of Huang), and to provide an electronic commerce system that provides effective authentication, security, and privacy in a virtual environment (see para [0016] of Sarcanin).     


Huang and Sarcanin teach ---         
b)    establishing (a bidirectional data connection) between the user terminal and an online banking server;           
(see at least:   Huang ibidem;  and para
(see at least:   Sarcanin ibidem;  and

Huang and Sarcanin teach as disclosed above, but they may not explicitly disclose about ‘a bidirectional data connection’.  However, Dua teaches it explicitly.            
(see at least:   Dua Abstract & Summary of the Invention in paras [0021]-[0024]; & para [0310] about {“One advantage of establishing peer-to-peer connectivity with a POS terminal is that it allows for a bi-directional exchange of data where a user may be prompted on his wireless device for various types of preferences, questions, or other data input in sequence.  Transactions where there is a stream of data that goes in both directions can benefit from this type of peer-to-peer session using any number of protocols.”}; which together are the same as 

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Huang and Sarcanin with teachings of Dua.  The motivation to combine these references would be to provide mobile wallet applications on smart-phones and tablets an easier way to interact with existing point of sale devices or other devices with magnetic stripe readers (see para [0003] of Huang), and to provide an electronic commerce system that provides effective authentication, security, and privacy in a virtual environment (see para [0016] of Sarcanin), and to provide a system and method through which credential issuers can securely and rapidly target specific wireless devices for the distribution of the appropriate credentials over public and private networks (see para [0020] of Dua).         


Huang, Sarcanin and Dua teach ---          
c1)    requesting an authorization data set, in particular a PIN, of a debit or credit card configured as an internal smart card component within the user terminal or as a smart card and equipped with means for wireless near-field data transmission, from the online banking server,          
(see at least:   Huang ibidem;  and para [0003] for contactless or near-field communication (NFC) payments; & para [0032] for mobile device 104 for communication with NFC; & paras [0060]-[0061] to include as illustrated in FIG. 6, the user (i.e., a user having an account with the card issuer) authenticates with the card issuer server (602), for example, by receiving and sending user account data (e.g., the user's online banking login & password) from the mobile communication device to the card issuer server; & the card issuer server validates the user using the user account data (604) ... & in response, the card issuer server informs the mobile communication device that preparation is complete, for example, by sending the authorization string and ID.sub.I to the mobile communication device (612); & the mobile communication device uses the authorization string and ID.sub.I to request card data from the provisioning and authentication server by sending a request for data (614); & the data will only be revealed to card issuer's account holder (i.e., the user having an account with the card issuer);  which are the same as claimed limitations above about ‘requesting an authorization data set, in particular a PIN, of a debit or credit card’;  and para [0085] to include the EXP on the magnetic stripe, in a magnetic stripe transmission (MST) or smart card (such as, an EMV card) message may be replaced by a 
(see at least:   Sarcanin ibidem;  and para [0004] to include a smart card, also called a chip card, integrated circuit card, memory card or processor card, is typically a credit card-sized plastic card that includes one or more integrated circuits; & a smart card can interface with a point of sale terminal, an ATM, or with a card reader integrated with a computer, telephone, vending machine, or, a variety of other devices; & a smart card may be programmed with various types of functionality such as stored-value applications, credit or debit applications, loyalty applications, cardholder information, etc.; & although a plastic card is currently the medium of choice for smart cards, it is possible to implement these cards using a smaller form factor; & for example, a smart card could be attached to a key chain or it could be as small as a single integrated circuit chip; & a smart card may also be implemented as part of a personal digital assistant telephone, or some other, form; & para [0005] to include typically, to increase user trust, a smart card contains a hardware encryption module for performing a variety of encryption algorithms; & encryption may also be performed in software; & a typical process for issuing smart cards and for reconciling transactions performed with these cards in the consumer context may be described as follows; & a terminal supplier builds the equipment used by a service provider to provide goods and/or services to consumers via smart card and service payment terminal; & a card supplier contracts with an integrated circuit manufacturer and a card manufacturer for integrated circuits and plastic card bodies, respectively; & the card supplier then embeds the integrated circuits in the cards and initializes them with a serial number; & the card supplier then delivers these cards to a card issuer; & in conjunction with a clearing and administration system, the card issuer, personalizes new cards and then transfers these cards to 
(see at least:  Dua ibidem; and paras [0021]-[0023] about {“The computing device includes a near-field communication (NFC) module including a NFC antenna, the NFC module configured to transmit the at least one electronic credential to a NFC reader of the external electronic device based on the NFC antenna of the computing device being within a RF range of a NFC antenna of the NFC reader.”}; & para [0038] about {“Wireless device 200 also preferably has an integrated short-range communication capability for transmitting confidential information and exchanging other data between the wallet application and an external reader that is in proximity to the wireless device.”}; & para [0311] about {“In personal environment transactions, credential data is transmitted from the wireless device to a merchant/organization using the short-range communication protocols mentioned.”}; & paras [0457]-[0458] for short-range transmission capability;  which together are the same as claimed  limitations above to include ‘wireless near-field data transmission’)     


Huang, Sarcanin and Dua teach ---          
c2)    transmitting the authorization data set from the online banking server to the user terminal, the user terminal receiving same,   and          
(see at least:   Huang ibidem;  and see citations listed above for rejection of (b) about ‘an authorization data set’ and about 

(see at least:   Sarcanin ibidem;  and see citations listed above for rejection of (a) about ‘a transaction file on a user terminal’)            
(see at least:   Dua ibidem)     


Huang, Sarcanin and Dua teach ---          
d1)    establishing a wireless near-field data transmission link between the user terminal and the smart card;   and     
(see at least:   Huang ibidem;  and see citations listed above for rejection of (b) about ‘configured as a smart card’; & see citations listed above for NFC payments and communication with NFC)     
(see at least:   Sarcanin ibidem;  and see citations listed 
above for rejection of (a) about ‘a transaction file on a user 
terminal’;  & see citations listed above for rejection of (b) about ‘configured as a smart card’)        
(see at least:   Dua ibidem;  and see citations listed above for ‘wireless near-field data transmission’)     


Huang, Sarcanin and Dua teach ---            
d2)    transmitting the authorization data set from the user terminal to the smart card wirelessly connected to same via the near-field data transmission link, or 
(see at least:   Huang ibidem;  and see citations listed above for rejection of (b) about ‘an authorization data set’ and ‘configured as a smart card’; & see citations listed above for NFC payments and communication with NFC)     
(see at least:   Sarcanin ibidem;  and see citations listed 
above for rejection of (a) about ‘a transaction file on a user 
terminal’;  & see citations listed above for rejection of (b) about ‘configured as a smart card’)      
(see at least:   Dua ibidem;  and see citations listed above for ‘wireless near-field data transmission’)    


Huang, Sarcanin and Dua teach ---            
d3)    internally transferring the authorization data set to the smart card component in the user terminal,
(see at least:   Huang ibidem;  and see citations listed above for rejection of (b) about ‘an authorization data set’ and ‘configured as a smart card’)      

(see at least:   Dua ibidem)        


Huang, Sarcanin and Dua teach ---         
e)    checking the authorization data set by means of a processor of the smart card or smart card component based on comparison data stored thereon and, if correct, outputting a correctness confirmation message to the user terminal or internally within the user terminal,            
(see at least:   Huang ibidem;  and see citations listed above for rejection of (b) about ‘an authorization data set’ and ‘configured as a smart card’;& para [0062] to include successful decryption also suggests that the permission came from the wallet server; & the MST then independently computes a hash of the data and compares it to the corresponding portion of DD; & if the two match, the MST proceeds and installs the data; & as described above, the data may include, for example, the TRACK; which are the same as claimed limitations above about ‘based on comparison data’)         
(see at least:   Sarcanin ibidem;  and see citations listed above for rejection of (a) about ‘a transaction file on a user terminal’;  & see citations listed above for rejection of (b) about ‘configured as a smart card’;  and para [0155] to include a) Authentication: data received for authentication is treated as an encrypted quantity that does not need to be decrypted; & the encrypted data is compared with a database of encrypted PINs in the Virtual SAFE;  which are the same as claimed limitations above including about ‘based on comparison data’;  & para [0300] to include the payment code module of the payment server edits the draw request for syntactic correctness and logs the draw request message as being received; & the draw request is passed to the terminal interface of the payment server ...;  & paras [0382]-[0383] to include by sending this result message in encrypted form, the confirmation included in the message may be passed to the merchant server by way of the client terminal without fear of tampering; & as the result message is encrypted, it would be extremely difficult for the client terminal or another entity to forge a confirmation and trick the merchant server into thinking that a transaction had taken place; & in one embodiment of the invention, if the client terminal is a trusted agent, then the result message need not be encrypted; & 
(see at least:   Dua ibidem)        


Huang, Sarcanin and Dua teach ---         
f1)   transmitting the transaction file from the user terminal to the smart card via near-field data transmission link,  or                 
(see at least:   Huang ibidem;  and see citations listed above for rejection of (b) about ‘configured as a smart card’; & see citations listed above for NFC payments and communication with NFC)       
(see at least:   Sarcanin ibidem;  and see citations listed 
above for rejection of (a) about ‘a transaction file on a user terminal’;  & see citations listed above for rejection of (b) about ‘configured as a smart card’)         
(see at least:   Dua ibidem;  and see citations listed above for ‘wireless near-field data transmission’)      



f2)   internally transferring the transaction file to the smart card component in the user terminal,
(see at least:   Huang ibidem;  and see citations listed above for rejection of (b) about ‘configured as a smart card’)     
(see at least:   Sarcanin ibidem;  and see citations listed above for rejection of (a) about ‘a transaction file on a user terminal’;  & see citations listed above for rejection of (b) about ‘configured as a smart card’)        
(see at least:   Dua ibidem)        


Huang, Sarcanin and Dua teach ---         
g)    generating a digital signature for the transaction file on the smart card or smart card component and outputting the transaction signature to the user terminal or internally within the user terminal,        
(see at least:   Huang ibidem;  and see citations listed above for rejection of (b) about ‘configured as a smart card’; & para [0005] to include a CVV-2, as known in the art, is a 3- or 4-digit value printed on the card or signature strip, but not encoded on the magnetic stripe, to verify that the customer has the card in his/her possession; & while a large percentage of e-commerce sites also require a CVV-2 for transactions, which are the same as claimed limitations above including about ‘transaction signature’)         
(see at least:   Sarcanin ibidem;  and see citations listed above for rejection of (a) about ‘a transaction file on a user terminal’;  & see citations listed above for rejection of (b) about ‘configured as a smart card’;  & para [0013] to include methods for providing authentication include digital signatures, the public key infrastructure (PKI), and electronic payment policies such as X9.59; & para [0029] to include comparing at the authentication server the first digital signature contained in the debit request message to a first check digital signature generated at the authentication server using the smart card information stored at the authentication server to determine if the transaction can proceed, the transaction being terminated &  a second termination message being sent from the authentication server to the client terminal for display to the user if the first digital signature does not match the first check digital signature; & para [0032] to include comparing at the client terminal the second digital signature contained in the debit response message to a second check digital signature generated at the client terminal using the smart card information stored 
(see at least:   Dua ibidem)       


Huang, Sarcanin and Dua teach ---          
h)    generating a final transaction file which includes the transaction signature in the user terminal,         
(see at least:   Huang ibidem;  and see citations listed above 

(see at least:   Sarcanin ibidem;  and see citations listed above for rejection of (a) about ‘a transaction file on a user terminal’;  and para [0309] to include Transaction Fulfillment Mechanism (TFM) 112:  the transaction fulfillment mechanism 112 is completes e-commerce transactions by means of a secure connection with fulfillment providers; & the TFM 112 includes a set of fraud management heuristics that are invoked in a progression that leads to a final fulfillment condition; & the fulfillment condition will dictate what type of delivery is to be made and the associated criteria for completion;  which are the same as claimed limitations above including about ‘a final transaction’)                   
(see at least:   Dua ibidem)        


Huang, Sarcanin and Dua teach ---          
i)    transmitting the final transaction file from the user terminal to the online banking server via mobile network or WLAN,   and     
(see at least:   Huang ibidem;  and see citations listed above for rejection of (h) about ‘a final transaction’;  and see citations listed above for rejection of (b) about ‘transmission from an online banking server’;  and mobile communication device 104 that implies a mobile network)      
(see at least:   Sarcanin ibidem;  and see citations listed above for rejection of (a) about ‘a transaction file on a user terminal’;  and see citations listed above for rejection of (h) about ‘a final transaction’)                   
(see at least:   Dua ibidem)        


Huang, Sarcanin and Dua teach ---           
j)    retrieving or receiving a transaction confirmation message from the online banking 
server on the user terminal.               
(see at least:   Huang ibidem; and see citations listed above 

(see at least:   Sarcanin ibidem;  and see citations listed above for rejection of (a) about ‘a transaction file on a user terminal’; & para [0036] to include sending a debit result message from the payment server, to the authentication server, the debit result message for confirming that the transaction has been logged and that the transaction can proceed, the debit result message including the indication and the transaction information; & para [0251] to include a confirmation of the transaction or resource access is communicated to the client terminal via the SRP 103 and merchant through a dedicated channel or another form of messaging;  which together are the same as claimed limitations above about ‘a transaction confirmation message’)       
(see at least:   Dua ibidem)   




Dependent Claims 2-12 are rejected under 35 USC 103 as unpatentable over Huang in view of Sarcanin and Dua as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.          

With respect to Claim 2, Huang, Sarcanin and Dua teach ---          
2.   A method for authorizing online payments, the method including:          
transmitting transaction data using a mobile network or WLAN comprising the steps:       
a)   providing a transaction file on a user terminal in the mobile network or WLAN,      
Examiner notes that the preamble and this step is an Exact Duplicate of Claim 1, step (a), and Applicant is referred to see their rejection above.         
Examiner notes that Sarcanin also teaches about online payments as in paras [0903]-[0905].         


Huang, Sarcanin and Dua teach ---          
c1')   transmitting an authorization data set, in particular the transaction file, to an online banking server,            
(see at least:  Huang ibidem;  and see citations listed above for rejection about ‘an authorization data set’ and about ‘transmission from an online banking server’)      

(see at least:  Dua ibidem)     


Huang, Sarcanin and Dua teach ---          
c2')   signing the authorization data set with a private key which matches a public key stored on a smart card wirelessly connected to the user terminal or a smart card component integrated into the user terminal,            
(see at least:   Huang ibidem;  and see citations listed above for rejection about ‘an authorization data set’ and ‘configured as a smart card’; & para [0061] to include the signature may be signed by the card issuer or a card processor's working private key, and must be openly verifiable using a corresponding public certificate, which are the same as claimed limitations above about ‘a private key matches a public key’)              
(see at least:  Sarcanin ibidem;  and see citations listed above for rejection about ‘a transaction file on a user terminal’ and about ‘configured as a smart card’; & paras [0125]-[0128] to include Public-Key Infrastructure (PKI) 101:  VirtualSAFE is compliant with PKI standards for X.509 v1 and v3 certificates, RSA cryptography, PKCS #11 certificates, S/MIME certificates, PKIX v3 extensions, and Secure Electronic Transactions (SET); & the PKI process 101 consists of multi-tiered and distinct Certificate Authorities (CA) defined as follows:    An External Certification Authority (ECA) designated to issue web certificates to user client computers;  & each user has an ECA key pair as follows:   ECA Public Key (ECApub) & ECA Private Key (ECApriv);  and paras [0129]-[0131] to include  An internal VirtualSAFE Certification Authority (VCA) designated to issue corresponding internal VirtualSAFE certificates for each external user web certificate;  & each user has a VCA key pair as follows:   VGA Public Key (VCApub) & VCA Private Key (VCApriv);  & paras [0132]-[0135] to include the VGA issues an encryption certificate to the VirtualSAFE Web Server (VWS) with the following key pair:   VSW Public Key (VSWpub) & VSW Private Key (VSWpriv); & as will be described below, VirtualSAFE has an Attribute Authority (AA) 104 designated for managing access and network permission attributes for users;  which together are the same as claimed limitations above about ‘a private key matches a public key’)        
(see at least:  Dua ibidem)     



c3’)   transmitting the signed authorization data set from the online banking server to the user terminal, the user terminal receiving same,   and         
(see at least:   Huang ibidem;  and see citations listed above for rejection about ‘an authorization data set’, & ‘transmission from an online banking server’, & ‘configured as a smart card’,  and about ‘a private key matches a public key’)      
(see at least:  Sarcanin ibidem;  and see citations listed above for rejection about ‘a transaction file on a user terminal’ and ‘configured as a smart card’ and about ‘a private key matches a public key’)       
(see at least:  Dua ibidem)        


Huang, Sarcanin and Dua teach ---          
d1)   establishing a wireless near-field data transmission link between the user terminal and the smart card;   and       
(see at least:  Huang ibidem; and see citations listed above for rejection about ‘configured as a smart card’; & see citations 
listed above for NFC payments and communication with NFC)   
(see at least:  Sarcanin ibidem;  and see citations listed above for rejection about ‘a transaction file on a user terminal’ and about ‘configured as a smart card’)       
(see at least:  Dua ibidem;  and see citations listed above for ‘wireless near-field data transmission’)      


Huang, Sarcanin and Dua teach ---          
d2)   transmitting the authorization data set from the user terminal to the smart card wirelessly connected to same via the near-field data transmission link,  or 
(see at least:   Huang ibidem;  and see citations listed above for rejection about ‘an authorization data set’ and ‘configured as a smart card’; & see citations listed above for NFC payments and communication with NFC)       
(see at least:  Sarcanin ibidem;  and see citations listed above for rejection about ‘a transaction file on a user terminal’ and about ‘configured as a smart card’)       
(see at least:  Dua ibidem;  and see citations listed above for ‘wireless near-field data transmission’)         


Huang, Sarcanin and Dua teach ---          
d3)   internally transferring the authorization data set to the smart card component in the 

(see at least:   Huang ibidem;  and see citations listed above 
for rejection about ‘an authorization data set’ and about 
‘configured as a smart card’)     
(see at least:  Sarcanin ibidem;  and see citations listed above for rejection about ‘a transaction file on a user terminal’ and about ‘configured as a smart card’)       
(see at least:  Dua ibidem)     


Huang, Sarcanin and Dua teach ---          
e')   checking the signature for the authorization data set, in particular the transaction file, by means of a processor of the smart card or smart card component using a key stored thereon,            
(see at least:   Huang ibidem;  and see citations listed above for rejection about ‘an authorization data set’ and about 
‘configured as a smart card’ and about ‘a private key matches a public key’)     
(see at least:  Sarcanin ibidem;  and see citations listed above for rejection about ‘a transaction file on a user terminal’ and about ‘configured as a smart card’ and about ‘a private key matches a public key’)            
(see at least:  Dua ibidem)     


Huang, Sarcanin and Dua teach ---          
g)    generating a digital signature, potentially also as a cryptogram, for the transaction file on the smart card or smart card component and outputting the transaction signature to the user terminal or internally within the user terminal,             
Examiner notes that this step is an Exact Duplicate of Claim 1,   step (g), and Applicant is referred to see its rejection above; and Huang also teaches about cryptogram in paras [0009]-[0010], [0056], [0062], [0070], [0076], [0088] & [0093], which are the same as claimed limitations above about ‘a cryptogram’;   and 
Sarcanin also teaches about Crypto-Engine (CEV) 109 that performs cryptograph functions related to digital signatures used within the system in para [0122], which is similar to the claimed limitations above about ‘a cryptogram’.   


Huang, Sarcanin and Dua teach ---          
h)   generating a final transaction file which includes the transaction signature in the 
user terminal,            



Huang, Sarcanin and Dua teach ---          
i)   transmitting the final transaction file from the user terminal to the online banking server via mobile network or WLAN,   and        
Examiner notes that this step is an Exact Duplicate of Claim 1,   step (i), and Applicant is referred to see its rejection above. 


Huang, Sarcanin and Dua teach ---          
j)   retrieving or receiving a transaction confirmation message from the online banking server on the user terminal.           
Examiner notes that this step is an Exact Duplicate of Claim 1,   step (j), and Applicant is referred to see its rejection above. 



With respect to Claim 3, Huang, Sarcanin and Dua teach ---          
3.    The method according to claim 2, wherein the following steps are modified:            
step b2') into step b2") by the server not signing the authorization data set but 
rather encrypting it with a symmetrical key stored on the smart card or smart card component,             
(see at least:   Huang ibidem;  and see citations listed above for rejection about ‘an authorization data set’ and about ‘a private key matches a public key’ and about ‘a cryptogram’ that is the same as claimed ‘encrypting’ above)       
(see at least:   Sarcanin ibidem;  and see citations listed above for rejection about ‘a private key matches a public key’ and VirtualSAFE;  and about Crypto-Engine (CEV) 109 that performs cryptograph functions related to digital signatures used within the system in para [0122], which is similar to the claimed limitations above about ‘encrypting’)    
(see at least:  Dua ibidem)     


Huang, Sarcanin and Dua teach ---          
step e2') into step e2") by the smart card or smart card component not checking any signature for the authorization data set but rather encrypting the authorization data set 
with a suitable symmetrical key.              
(see at least:   Huang ibidem;  and see citations listed above for rejection about ‘an authorization data set’ and about ‘a 
(see at least:   Sarcanin ibidem;  and see citations listed above for rejection about VirtualSAFE;  and about Crypto-Engine (CEV) 109 that performs cryptograph functions related to digital signatures used within the system in para [0122], which is similar to the claimed limitations above about ‘encrypting’)      
(see at least:   Dua ibidem)      



With respect to Claim 4, Huang, Sarcanin and Dua teach ---          
4.    The method according to claim 1, wherein the authorization data set is transmitted encrypted end-to-end from the online banking server to the smart card in steps c) and d1) or d2) and the user terminal is only used as a transmission station which neither encrypts nor processes the authorization data set.            
(see at least:   Huang ibidem;  and see citations listed above 
for rejection about ‘an authorization data set’ and about ‘transmission from an online banking server’ and about ‘a cryptogram’ that is the same as claimed ‘encrypted’/‘encrypts’ above; and paras [0008] & [0028] for transmission device/s that are the same as claimed limitations above about ‘a transmission station’)         
(see at least:   Sarcanin ibidem;  and see citations listed above for rejection about ‘a transaction file on a user terminal’)      
(see at least:   Dua ibidem)           



With respect to Claim 5, Huang, Sarcanin and Dua teach ---          
5.    (Currently Amended) The method according to claim 1, wherein step a) comprises the following sub-steps:          
a0) transmitting initial transaction data from a web server to a display unit connected to the data network via said data network,   and            
(see at least:   Huang ibidem;  and see citations listed above 
for rejection about ‘transmitting transaction data’ and ‘a transmission station’)      
(see at least:   Sarcanin ibidem; and see citations listed above for rejection about ‘a transaction file on a user terminal’)    
(see at least:  Dua ibidem;  and see citations listed above for ‘wireless near-field data transmission’)        


Huang, Sarcanin and Dua teach ---          
a01) local visual and/or acoustic displaying of the initial transaction data thereon, particularly visually displaying as bar code or QR code on a provider website or 
a02) forwarding the initial transaction data via Google or Apple Push Notification service to the user terminal,           
(see at least:   Huang ibidem;  and see citations listed above 
for rejection about ‘transmitting transaction data’ and ‘a transmission station’)      
(see at least:   Sarcanin ibidem; and see citations listed above for rejection about ‘a transaction file on a user terminal’)    
(see at least:  Dua ibidem)         


Huang, Sarcanin and Dua teach ---          
a11) receiving the display and generating an initial transaction file in the user terminal or a12) receiving the display and generating an initial transaction file in a receiver device and thereafter transmitting same to the user terminal via wireless close-range data transmission,             
(see at least:   Huang ibidem;  and see citations listed above 
for rejection about ‘transmitting transaction data’ and ‘a transmission station’; & see citations listed above for NFC payments and communication with NFC)      
(see at least:   Sarcanin ibidem; and see citations listed above for rejection about ‘a transaction file on a user terminal’)    
(see at least:  Dua ibidem;  and see citations listed above for ‘wireless near-field data transmission’)       


Huang, Sarcanin and Dua teach ---          
a2) processing the initial transaction file on the user terminal to extract at least some of the transaction data.            
(see at least:   Huang ibidem;  and see citations listed above 
for rejection about ‘transmitting transaction data’)       
(see at least:   Sarcanin ibidem;  and see citations listed above for rejection about ‘a transaction file on a user terminal’)       
(see at least:  Dua ibidem)     


With respect to Claim 6, Huang, Sarcanin and Dua teach ---          
6.    The method according to claim 1,  wherein step a) comprises the following sub-

a0') transmitting initial transaction data from a web server to the user terminal via the data network and mobile network or WLAN and generating an initial transaction file in the user terminal,   and         
(see at least:   Huang ibidem;  and see citations listed above 
for rejection about ‘transmitting transaction data’)      
(see at least:   Sarcanin ibidem; and see citations listed above for rejection about ‘a transaction file on a user terminal’)    
(see at least:  Dua ibidem;  and see citations listed above for ‘wireless near-field data transmission’)      


Huang, Sarcanin and Dua teach ---           
a1') processing the initial transaction file on the user terminal so as to extract at least 
some of the transaction data.              
(see at least:   Huang ibidem;  and see citations listed above for rejection about ‘transmitting transaction data’)      
(see at least:   Sarcanin ibidem; and see citations listed above for rejection about ‘a transaction file on a user terminal’)    
(see at least:  Dua ibidem)   



With respect to Claim 7, Huang, Sarcanin and Dua teach ---          
7.    The method according to claim 1, wherein a mobile app installed on the user 
terminal is authenticated to the online banking server in step b) or b1') by means of a private key which is in particular fragmented pursuant to the white-box cryptography principle and stored in distributed fashion by the program code of the mobile app.              
(see at least:   Huang ibidem;  and see citations listed above for rejection about ‘transmission from an online banking server’ and about ‘a cryptogram’ that is the same as claimed ‘cryptography’ above; & paras [0003], [0008], [0012] & [0036] for mobile wallet applications that are the same as claimed limitations above about ‘a mobile app’)      
(see at least:   Sarcanin ibidem; and see citations listed above for rejection about ‘a transaction file on a user terminal’ and about VirtualSAFE;  and about Crypto-Engine (CEV) 109 that performs cryptograph functions related to digital signatures used within the system in para [0122], which is similar to the claimed limitations above about ‘cryptography’)      
(see at least:  Dua ibidem)    



With respect to Claim 8, Huang, Sarcanin and Dua teach ---          
8.    The method according to claim 7, wherein the mobile app is uniquely assigned an NFC card of wireless near-field data transmission during installation on the user terminal and this assignment is stored in the online banking server.       
(see at least:   Huang ibidem;  and see citations listed above for rejection about ‘transmission from an online banking server’ and about ‘configured as a smart card’;  & paras [0003], [0008], [0012] & [0036] for mobile wallet applications that are the same as claimed limitations above about ‘the mobile app’;  and para [0003] for NFC payments & NFC phones; & para [0032] for interface with NFC;  which together are the same as claimed limitations above about ‘an NFC card’; & see citations listed above for NFC payments and communication with NFC)   
(see at least:   Sarcanin ibidem; and see citations listed above for rejection about ‘a transaction file on a user terminal’ and about ‘configured as a smart card’)       
(see at least:  Dua ibidem;  and see citations listed above for ‘wireless near-field data transmission’)      



With respect to Claim 9, Huang, Sarcanin and Dua teach ---          
9.    The method according to claim 7, wherein the mobile app is authenticated to the online banking server by a public key procedure and/or the mobile app and transaction server communication is subject to encryption.            
(see at least:   Huang ibidem;  and see citations listed above for rejection about ‘transmission from an online banking server’ and paras [0003], [0008], [0012] & [0036] for mobile wallet applications that are the same as claimed limitations above about ‘the mobile app’)      
(see at least:   Sarcanin ibidem; and see citations listed above for rejection about ‘a transaction file on a user terminal’)    
(see at least:  Dua ibidem)   



With respect to Claim 10, Huang, Sarcanin and Dua teach ---          
10.    The method according to claim 1, wherein a step of user biometric authentication 
is additionally performed on the user terminal, in particular by means of a fingerprint sensor.              
(see at least:   Huang ibidem;  and see citations listed above for rejection about ‘transmitting transaction data’)       

(see at least:  Dua ibidem)   



With respect to Claim 11, Huang, Sarcanin and Dua teach ---          
11.    The method according to claim 2, wherein the following steps are augmented:       
step a) into a step a’) by user authentication data needing to be collected prior to the provision of a transaction file, in particular a fingerprint comparison result or a PIN to be input by the user as stored in the online banking server,           
(see at least:   Huang ibidem;  and see citations listed above for rejection about ‘transmission from an online banking server’)      
(see at least:   Sarcanin ibidem; and see citations listed above for rejection about ‘a transaction file on a user terminal’; and para [0095] to include security features may include simple PIN numbers, biometrics, simple algorithms, or sophisticated algorithms such as the Data Encryption Standard (DES) or Rivest Shamir Adelman (RSA) encryption;  which are the same as claimed limitations above about ‘a fingerprint sensor’)       
(see at least:  Dua ibidem;  and see citations listed above for ‘wireless near-field data transmission’)      


Huang, Sarcanin and Dua teach ---          
step b1’) into a step b1’’) by the user authentication data as collected being transmitted to the online banking server additionally to the authorization data set, in particular the transaction file,               
(see at least:   Huang ibidem;  and see citations listed above for rejection about ‘an authorization data set’ and about ‘a transaction file on a user terminal’)
(see at least:   Sarcanin ibidem; and see citations listed above 
for rejection about ‘a transaction file on a user terminal’)   
(see at least:  Dua ibidem)   



and step b2’) or b2’’) into a step b2’’’) or b2’’’’) by the user authentication data being checked prior to the signature or encrypting of the transaction file respectively.       
(see at least:   Huang ibidem;  and see citations listed above for rejection about ‘an authorization data set’ and about ‘a transaction file on a user terminal’;  and about ‘a cryptogram’ that is the same as claimed ‘encrypting’ above)      
(see at least:   Sarcanin ibidem; and see citations listed above for rejection about ‘a transaction file on a user terminal’ and about VirtualSAFE;  and about Crypto-Engine (CEV) 109 that performs cryptograph functions related to digital signatures used within the system in para [0122], which is similar to the claimed limitations above about ‘encrypting’)      
(see at least:  Dua ibidem)   



With respect to Claim 12, Huang, Sarcanin and Dua teach ---          
12.    The method according to claim 1, wherein the close-range data transmission ensues pursuant to the near-field communication (NFC) protocol and the EMV standard for chip-based payment cards.             
(see at least:   Huang ibidem;  and see citations listed above for rejection about ‘configured as a smart card’;  & para [0003] for near field communication (NFC) payments & NFC phones;  & para [0032] for interface with near field communications (NFC), which together are the same as claimed limitations above about ‘NFC protocol’;  and para [0007] for EMV card transactions; & paras [0084]-[0085] for EMV message/card, which together are the same as claimed limitations above about ‘EMV standard’)      
(see at least:   Sarcanin ibidem; and see citations listed above for rejection about ‘a transaction file on a user terminal’ and about ‘configured as a smart card’ that is the same as above claimed limitations chip-based payment cards)      
(see at least:  Dua ibidem;  and see citations listed above for ‘wireless near-field data transmission’)       




With respect to Claims 13-17, the limitations of these arrangement claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-12 as described above using cited references of Huang, Sarcanin and 

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims. i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the 

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the 

Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The fax/facsimile 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.        

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.                       

 /S.M./        Examiner, Art Unit 3691   
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691